UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARKIS RASAAN ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:13-cr-00004-BO-1)


Submitted:   May 22, 2014                      Decided:    June 2, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker,   Yvonne   Watford-McKinney,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Markis    Rasaan     Allen    appeals    the    120-month       sentence

imposed   by   the   district    court      following     his    guilty    plea   to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2012).            On appeal, Allen contends that

the district court erred in rejecting a three-level downward

adjustment for acceptance of responsibility. *                  Finding no error,

we affirm.

           Whether a defendant deserves a downward adjustment for

acceptance of responsibility is a factual issue that we review

only for clear error.         United States v. Dugger, 485 F.3d 236,

239 (4th Cir. 2007).          Because the sentencing judge “is in a

unique    position    to   evaluate         a   defendant’s       acceptance      of

responsibility,” the sentencing judge’s ruling “is entitled to

great deference on review.”         Elliott v. United States, 332 F.3d
753, 761 (4th Cir. 2003) (quotation marks omitted).

           The   Sentencing      Guidelines      provide        for   a   two-level

downward adjustment for a defendant who “clearly demonstrates

acceptance of responsibility for his offense.”                    U.S. Sentencing


     *
       In the reply brief, Allen raises for the first time a
claim that the district court violated Apprendi v. New Jersey,
530 U.S. 466 (2000).    We decline to consider this newly-raised
argument. See A Helping Hand, LLC v. Baltimore Cnty., Md., 515
F.3d 356, 369 (4th Cir. 2008); Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993).



                                        2
Guidelines Manual (“USSG”) § 3E1.1(a) (2012).                      While a defendant

is    not   required    to     admit   to    relevant       conduct    to    obtain    the

adjustment,      “a    defendant       who   falsely    denies,       or     frivolously

contests, relevant conduct that the court determines to be true

has    acted     in    a     manner     inconsistent          with     acceptance       of

responsibility.”        USSG § 3E1.1 cmt. n.1(A).

             Here,     Allen    accepted     responsibility          for    the    charged

offense -- being a felon in possession of a firearm.                              However,

he repeatedly denied the underlying relevant conduct -- that he

shot the victim.           Upon review of the evidence supporting the

district court’s finding that Allen did, in fact, commit the

underlying shooting, we are not “left with the definite and firm

conviction that a mistake has been committed.”                       Dugger, 485 F.3d

at 239 (quotation marks omitted).                  Thus, we conclude that the

district court did not clearly err in rejecting the two-level

downward adjustment for acceptance of responsibility under USSG

§ 3E1.1(a).      Nor did the court err in rejecting the additional

one-level reduction found in USSG § 3E1.1(b).

             Accordingly, we affirm the district court’s judgment.

We    dispense   with      oral   argument       because     the     facts    and    legal

contentions      are   adequately       presented      in    the     materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED

                                             3